Citation Nr: 1142975	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  His military awards and decorations include the Combat Infantryman Badge (CIB).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for PTSD, assigning a 10 percent evaluation from April 20, 2005, the date of receipt of the claim; and denied service connection for bilateral hearing loss and tinnitus.  In May 2007, the Veteran's notice of disagreement was received with respect to evaluation assigned for his PTSD, as well as the denials of service connection for bilateral hearing loss and tinnitus.  In a March 2008 rating decision, the RO granted service connection for tinnitus, which represented a complete grant of the benefits sought.  Also in March 2008, the RO issued a statement of the case with respect to the increased rating claim for PTSD and denial of service connection for bilateral hearing loss.  In April 2008, the Veteran's substantive appeal was received; the Veteran limited his appeal to the evaluation assigned for his PTSD.  

FINDINGS OF FACT

1.  The Veteran's PTSD is primarily productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to intrusive thoughts, chronic sleep impairment, hypervigilance, depressive symptoms, and mild anxiety.

2.  The Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity.  

CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no higher, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the assigned evaluation following the grant of service connection for his PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, VA medical evidence, and the Veteran's contentions.  The Veteran underwent a VA psychiatric examination in conjunction with his original claim, and one in conjunction with the instant appeal.  In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Claim for a Higher Evaluation

In this case, the Veteran seeks a higher initial evaluation for his service-connected PTSD.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran's PTSD is assigned an initial 10 percent evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

Pursuant to Diagnostic Code 9411, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011). 

A 30 percent evaluation is warranted for psychiatric disability where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination. 

Here, the Veteran's service personnel records confirm his service in Vietnam and the Veteran reports stressors stemming from such service.  

Post-service, in November 2004, the Veteran was referred for a PTSD evaluation after having obtained a positive screening for PTSD.  See November 2004 VA "PCT" progress note.  

According to a January 2005 PTSD assessment summary note, the Veteran reported intrusive thoughts about Vietnam on a daily basis and nightmares two to three times a month.  He indicated that he did not like crowds or sudden loud noises.  His primary stressor involved witnessing a fellow service member drown in Vietnam while trying to cross a rice paddy.  The psychologist determined that the Veteran met the DSM-IV criteria for PTSD and depressive disorder.  He was assigned a GAF score of 70.  At that time, the Veteran began individual psychotherapy sessions.  

During a March 2005 session, the psychologist noted that the Veteran was casually dressed and appeared mildly anxious.  He spoke clearly, coherently, and relevantly.  The Veteran reported periods of gloominess.  He denied having hallucinations, delusions, or suicidal or homicidal ideations.  Impulse control was not impaired.  Insight was present.  There was no impairment of judgment or memory.  Axis I diagnoses were chronic PTSD and depressive disorder.  GAF score was 60-65.  Medication was prescribed and psychotherapy was to continue.   

In April 2005, the Veteran filed a service connection claim for PTSD, in pertinent part.

During a June 2005 psychotherapy session, the Veteran reported continued nightmares and constant intrusive thoughts about his Vietnam experience.  He reported that his periods of gloominess were shorter in duration and less intense.  The psychologist noted that the Veteran appeared calm and relaxed on examination.  He had no suicidal or homicidal thoughts.  The Veteran was assigned a GAF score of 65.  

In May 2006, the Veteran underwent a VA social and industrial survey examination with a licensed social worker.  The Veteran reported feelings of anger for a long period of time after Vietnam and that he had difficulty getting along with others.  He also stated that he did not like crowds.  He indicated that he spends time with his siblings and grandchildren.

A few days later in May 2006, the Veteran underwent a VA psychiatric examination.  The Veteran's mood was noted as irritable and depressed with a congruent affect.  He displayed nervousness and startle reactions without panic or agoraphobia.  He had disrupted sleep and nightmares.  The Veteran was oriented times three and responsive.  There was no formal thought disorder.  Communication skills were within normal limits but there were brief lapses in sustained focus because of intrusive memories.  There were no extended disassociations, or apparent amnesias.  Hypervigilance was present.  Insight and judgment were within normal limits.  A diagnosis of chronic PTSD was continued and a GAF score of 70 was assigned.  The examiner opined that the quality of the Veteran's personal and domestic life was at least as likely as not compromised by his functional impairments.    

As noted, service connection for PTSD was granted in the June 2006 rating decision, and a 10 percent evaluation was assigned.

In March 2008, the Veteran underwent an additional VA psychiatric examination in conjunction with his increased rating claim.  On mental status examination, the Veteran was noted as being polite and reserved.  His mood was euthymic and his affect was blunted.  He was alert and oriented to person, place, and date.  There were no fine or gross motor impairments.  The Veteran's thought processes were clear and goal-directed.  There was no evidence of perceptual disturbances.  His speech was articulate and clear and within normal limits for volume, rate, and rhythm.  Immediate memory tasks were performed without error and the Veteran was able to correctly recall two of three items for intermediate and delayed memory tasks.  Tests of mental control were unimpaired.  Attention and concentration for the interview were good however the examiner noted that the Veteran was unable to correctly spell a five-letter word backwards.  Impulse control appeared to be within normal limits.  Verbal abstract reasoning skills were good.  Judgment and insight were intact.  The Veteran was able to complete activities of daily living congruent with his age cohort and able to manage VA benefits.  The examiner continued a diagnosis of chronic PTSD.  A GAF score of 70 was assigned based on his current occupational and social functioning.  The examiner noted that the Veteran was demonstrating no more than slight impairment in his function and was able to maintain meaningful relationships.  However, a GAF score was 60 was assigned for his symptoms of PTSD alone.

In February 2009, the Veteran presented for a follow-up PTSD appointment at VA.  He reported that the time of the year was the worst for him, noting that he did not do much more than sit around the house.  He denied feeling helpless, hopeless, or worthless.  He reported continued nightmares once in a while.  He denied any suicidal thoughts.   His mood was regarded as normal.  There were no delusions, hallucinations, or suicidal/aggressive ideations   He was alert and oriented with good concentration.  A historical listing of the Veteran's GAF scores showed assigned scores ranging from 60-80 during the period from November 2004 to October 2008.

In May 2009, the Veteran's representative submitted a Physician's Statement signed in August 2008 by the Veteran's current VA psychiatrist.  On the statement, such physician marked boxes indicating that the Veteran is currently diagnosed with PTSD and major depression.  The physician was asked to rate the Veteran's psychiatric disability and she marked the box which states "30% is granted where there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, direction, recent events)."

After having considered all evidence of record, the Board finds that the criteria for a higher evaluation of 30 percent for the Veteran's PTSD have been met.  The Board notes that in 2005, the Veteran began receiving psychotherapy for his psychiatric disability and was prescribed medication.  The evidence reflects that the Veteran's PTSD is primarily productive of chronic sleep impairment, intrusive thoughts, hypervigilance, depressive symptoms, and mild anxiety.  The Board is cognizant that the Veteran's GAF scores have fluctuated throughout the appeal, ranging from 60-80.  The Veteran's assigned GAF scores of 65 and 70 are reflective of only mild symptoms, and a GAF score of 80 is reflective of only transient symptoms resulting in no more than slight impairment in social or occupational functioning.  Nonetheless, these scores are consistent with the evidence showing that the Veteran is generally functioning satisfactorily with his PTSD.  

However, the Veteran's GAF score of 60 assigned in 2005 and 2008 (during the VA examination) is reflective of moderate psychiatric symptoms, such as his chronic sleep impairment, intrusive thoughts, hypervigilance, depressive symptoms, and anxiety.  Indeed, the March 2008 VA examiner opined that the Veteran's PTSD symptoms alone are moderate in nature, and the Veteran's current VA psychiatrist opined that the Veteran meets the criteria for a 30 percent evaluation under Diagnostic Code 9411.  

Based on the foregoing, the Board finds that, although generally functioning satisfactorily, the Veteran experiences PTSD symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In arriving at such conclusion, the Board has considered the Veteran's statements with regard to his PTSD symptomatology and the severity of such during VA examinations, in his statements, and during the course of his psychiatric treatment.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing sleep impairment and intrusive thoughts; and the Board finds that the Veteran's reports to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  With the resolution of any doubt in the Veteran's favor, the Board concludes that the Veteran's disability picture is most consistent with a 30 percent evaluation.    

A higher evaluation of 50 percent for PTSD is not warranted, as there is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.  The Board further notes that even higher evaluations of 70 or 100 percent are not warranted.  As indicated, the Veteran is generally functioning satisfactorily with his PTSD but exhibits symptoms as described above.  Clearly however, there is no evidence of occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  

In sum, the Board concludes that an initial evaluation in excess of 30 percent, but no higher, for PTSD is warranted.  No staged ratings are warranted.  

Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  Such disability is primarily manifested by chronic sleep impairment, intrusive thoughts, and depressive symptoms, manifestations which are contemplated in the applicable rating criteria.  As such, the Board finds that the rating criteria are adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 


ORDER

Subject to the laws and regulations governing monetary benefits, an initial evaluation of 30 percent, but no higher, for PTSD is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


